Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
ALLOWABLE SUBJECT MATTER
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RESPONSE TO ARGUMENTS
Claims Status
	The examiner acknowledges the amendment of claims 1 & 17-18.  Applicants arguments filed on (12/30/21) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over
KIM et al. (U.S. Publication 2013/0174042) in view of Takahashi et al. (U.S. Publication 2016/0125575) & Devam et al. (U.S. Publication 2016/0249989)
As to claim 1, KIM discloses a surgical image processing apparatus comprising: an image processing circuitry (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) configured to an image process by software (See Fig. 5-6, 18, 25, 31) to a surgical region image; and a display control circuitry (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) configured to a display of the surgical region image to which the image process is applied, wherein the image processing circuitry (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) is configured to produce a pre-update processed image (“B”, Fig. 31 & [0398]) acquired by applying the image process established before updating the software to the surgical region image and a post-update processed image (“D”, Fig. 31 & [0398]) acquired by applying the image process established after updating the software to the surgical region image, and the display control circuitry (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) is configured to control display of at least a portion of at least either one of the (“B”, Fig. 31 & [0398]) or the post-update processed image (“D”, Fig. 31 & [0398]), 
KIM is silent to adding the pre-update processed image and the post-update processed image to each other at predetermined ratios for each pixel, such that each pixel includes both the pre-update processed image and the post-update processed image.
However, Takahashi discloses adding the pre-update processed image (11, Fig. 1 & Abstract, [0006] discloses an intermediate synthetic image) and the post-update processed image (12, Fig. 1 & Abstract, [0006] discloses an intermediate synthetic image generated based on a previous input image) to each other at predetermined ratios for each pixel (via 21, Fig. 1 & [0006] discloses calculating a synthetic ratio of corresponding pixels of the two images through a synthetic ratio calculating unit), such that each pixel includes both the pre-update processed image and the post-update processed image (via 22, Fig. 1 discloses a synthesis processing unit). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to facilitate noise reduction and/or dynamic range expansion. [0001]
KIM & Takahashi is silent to the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image based on surgery related information.
However, Devam discloses the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image based on surgery related information. ([0101-0103] & Fig, 9 discloses a HUD image which maintains patients pulse, name, age and blood type etc…during surgery based on surgery related information (e.g. pulse)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to monitor and ensure patient vital signs remain stable in an acceptable range [0103].
As to claim 17, KIM discloses an image processing method the method comprising: producing a pre-update processed image (“B”, Fig. 31 & [0398]) by applying an image process established before updating software (See Fig. 5-6, 18, 25, 31) to a surgical region image and a post- update processed image (“D”, Fig. 31 & [0398]) by applying the image process established after updating the software (See Fig. 5-6, 18, 25, 31) to the surgical region image; and 118controlling a display of at least a portion of at least either one of the pre-update processed image (“B”, Fig. 31 & [0398]) or the post-update processed image (“D”, Fig. 31 & [0398]).
KIM is silent to adding the pre-update processed image and the post-update processed image to each other at predetermined ratios for each pixel, such that each pixel includes both the pre-update processed image and the post-update processed image.
However, Takahashi discloses adding the pre-update processed image (11, Fig. 1 & Abstract, [0006] discloses an intermediate synthetic image) and the post-update processed image (12, Fig. 1 & Abstract, [0006] discloses an intermediate synthetic image generated based on a previous input image) to each other at predetermined ratios for each pixel (via 21, Fig. 1 & [0006] discloses calculating a synthetic ratio of corresponding pixels of the two images through a synthetic ratio calculating unit), such that each pixel includes both the pre-update processed image and the post-update processed image (via 22, Fig. 1 discloses a synthesis processing unit). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to facilitate noise reduction and/or dynamic range expansion. [0001]
KIM & Takahashi is silent to the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image based on surgery related information.
However, Devam discloses the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image based on surgery related information. . ([0101-0103] & Fig, 9 discloses a HUD image which maintains patients pulse, name, age and blood type etc…during surgery based on surgery related information (e.g. pulse)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to monitor and ensure patient vital signs remain stable in an acceptable range [0103].
As to claim 18, KIM discloses a surgery system comprising: a surgical imager that acquires a surgical region image; and a surgical image processor apparatus that includes image processing circuitry configured to (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) image process by software (See Fig. 5-6, 18, 25, 31) to the surgical region image, and display control circuitry configured to (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) a display of the surgical region image to which the image process is applied, wherein the image processing circuitry is configured to (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) produces a pre-update processed image (“B”, Fig. 31 & [0398]) acquired by applying the image process119 established before updating the software (See Fig. 5-6, 18, 25, 31) to the surgical region image and a post-update processed image (“D”, Fig. 31 & [0398]) acquired by applying the image process established after updating the software (See Fig. 5-6, 18, 25, 31) to the surgical region image, and the display control circuitry is configured to (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) display of at least a portion of at least either one of the pre-update processed image (“B”, Fig. 31 & [0398]) or the post-update processed image (“D”, Fig. 31 & [0398]).
KIM is silent to adding the pre-update processed image and the post-update processed image to each other at predetermined ratios for each pixel, such that each pixel includes both the pre-update processed image and the post-update processed image.
However, Takahashi discloses adding the pre-update processed image (11, Fig. 1 & Abstract, [0006] discloses an intermediate synthetic image) and the post-update processed image (12, Fig. 1 & Abstract, [0006] discloses an intermediate synthetic image generated based on a previous input image) to each other at predetermined ratios for each pixel (via 21, Fig. 1 & [0006] discloses calculating a synthetic ratio of corresponding pixels of the two images through a synthetic ratio calculating unit), such that each pixel includes both the pre-update processed image and the post-update processed image (via 22, Fig. 1 discloses a synthesis processing unit). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to facilitate noise reduction and/or dynamic range expansion. [0001]
KIM & Takahashi is silent to the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image based on surgery related information.
However, Devam discloses the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image based on surgery related information. . ([0101-0103] & Fig, 9 discloses a HUD image which maintains patients pulse, name, age and blood type etc…during surgery based on surgery related information (e.g. pulse)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to monitor and ensure patient vital signs remain stable in an acceptable range [0103].
As to claim 2, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the image processing part executes the image process established before updating the software and the image process established after the software updating, in parallel to each other. (See Fig. 31 & [0398])
As to claim 3, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the display control part causes the pre-update processed image and the post-update processed image to be concurrently displayed in one screen. (See Fig. 31 & [0398] discloses Further, a second image D corresponding to the second output signal output by the second image processor 220 is controlled to be displayed at another area of the display 130.  Thus, the first and second images B and D, which are output by processing the same image signal or broadcasting signal but different in image quality from each other, may be displayed on one screen.)
As to claim 4, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 3. In addition, KIM discloses wherein the display control part adjusts display sizes of the pre-update processed image and the post-update processed image in the screen in accordance with an operation of a user. ([0204, 0238, 0240, 0394, 0398, 0437] discloses first image processor 120 adjusts resolution (e.g. scaling). Also see screen resolution modification)
As to claim 6, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the display control part causes one selected by a user, of the pre-update processed image and the post-112 update processed image, to be displayed. ([0020, 0023, 0036, 0080, 0092, 0096, 0193, 0198, 0200, 0211-0212, 0216] discloses The display apparatus may further include a user input interface which receives input of a user, and the controller may control the display to display detailed information about selected function if receiving the user input for selecting at least one function in the displayed upgrade information.)
As to claim 8, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the display control part synthesizes a first area of the pre-update processed image and a second area other than the first area of the post-update processed image with each other, to be displayed. (Fig. 31 & [0392-0402] discloses synthesizing or bringing together the pre and post processed images (before and after upgrades) to be displayed.)
9, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 8. In addition, KIM discloses wherein the first area is one area formed by dividing a screen into two on left and right sides, and the second area is another area formed by dividing the screen into two on the left and right sides. (Fig. 31 & [0392-0402] discloses dividing a screen between the left and right areas containing pre and post processed images (before and after upgrades) to be displayed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Publication 2013/0174042) in view of Takahashi et al. (U.S. Publication 2016/0125575) & Devam et al. (U.S. Publication 2016/0249989) as applied in claim 1, above further in view of Amling et al. (U.S. Publication 2015/0085186)
As to claim 5, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 1. In addition, KIM discloses the display of pre-updated (“B”, Fig. 31 & [0398]) and post-updated (“D”, Fig. 31 & [0398]) processing images on one screen (See Fig. 31).
KIM in view of Takahashi is silent to using different displays apparatuses to display two sets of data.
However, Amling’s Fig. 1B & [0041] discloses using different displays apparatuses to display two sets of data. (See 80/82, Fig. 1B (2 Displays) vs. 1A (1 Display))
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Takahashi & Devam’s disclosure to include the above limitations in order to provide larger displays with more detail for each individual piece of data. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Publication 2013/0174042) in view of Takahashi et al. (U.S. Publication 2016/0125575) & Devam et al. (U.S. Publication 2016/0249989) as applied in claim 8, above further in view of Garibaldi et al. (U.S. Publication 2008/0058609)
As to claim 10, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 8 but is silent to wherein the first area is a central area that includes a center of a screen, and the second area is a peripheral area outside the central area in the screen.
However, Garibaldi discloses wherein the first area is a central area that includes a center of a screen, and the second area is a peripheral area outside the central area in the screen. (FIGS. 12-14 & [0081, 0090] discloses a centered 216 portion centered with various other system information surrounding it.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Takahashi & Devam’s disclosure to include the above limitations in order to prioritize most important data to center of display wherein user eyes are drawn with lesser prioritized data surrounding. 
As to claim 11, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 8 but is silent to wherein114 a border between the first area and the second area is determined by an operation of a user.
However, Garibaldi discloses wherein114 a border between the first area and the second area is determined by an operation of a user. (FIGS. 12-14 & [0081, 0090] discloses a centered 216 portion centered with various other system information surrounding it. Reorganization, sizing)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Takahashi & Devam’s disclosure to include the above limitations in order to prioritize most important data to center of display wherein user eyes are drawn with lesser prioritized data surrounding. Also provide customization, resizing, etc…. 
Claims 12 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Publication 2013/0174042) in view of Takahashi et al. (U.S. Publication 2016/0125575) & Devam et al. (U.S. Publication 2016/0249989) as applied in claims 1 & 17-18, above further in view of Design Choice
As to claims 12 & 19-20, KIM in view of Takahashi & Devam discloses everything as disclosed in claims 1 & 17-18 but is silent to difference computing circuitry configured to compute a difference between the pre-update processed image and the post-update processed image, wherein in a case where the difference is larger than a predetermined value, the difference computing circuitry is configured to output notification of the case.
However, it would have been an obvious matter of design choice to difference computing circuitry configured to compute a difference between the pre-update processed image and the post-update processed image, wherein in a case where the difference is larger than a predetermined value, the difference computing circuitry is configured to output notification of the case since the applicant has not disclosed that difference computing circuitry configured to compute a difference between the pre-update processed image and the post-update processed image, wherein in a case where the difference is larger than a predetermined value, the difference computing circuitry is configured to output notification of the case solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with difference computing circuitry configured to compute a difference between the pre-update processed image and the post-update processed image, wherein in a case where the difference is larger than a predetermined value, the difference computing circuitry is configured maintaining customer awareness of pre and post images.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Publication 2013/0174042) in view of Takahashi et al. (U.S. Publication 2016/0125575) & Devam et al. (U.S. Publication 2016/0249989) as applied in claim 1, above further in view of Sugimoto (U.S. Patent 6,750,890)
As to claim 21, KIM in view of Takahashi & Devam discloses everything as disclosed in claim 1 but is silent to detecting a predetermined scene in the image, causing one selected by a user, of the pre-update processed image and the post-update processed image, to be displayed for the detected scene.
However, Sugimoto’s Abstract, Col. 1 Lines 30-50, Col. 2 Lines 16-23, Col. 3 Lines 10-20 & 40-55 discloses detecting a predetermined scene in the image, causing one selected by a user, of the pre-update processed image and the post-update processed image, to be displayed for the detected scene.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Takahashi & Devam’s disclosure to include the above limitations in order to streamline process to arriving at users desired image output.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661